ORDER

Patrick H. Noble was suspended from the practice of law for a period of 181 days by an Order of this court on June 17, 2004. Kentucky Bar Assoc. v. Noble, 159 S.W.3d 817 (Ky.2004). He has filed an application for reinstatement to the practice of law in this Commonwealth pursuant to SCR 3.510 and has complied with all the requirements of the rules pertaining to reinstatement.
The Board of Governors of the Kentucky Bar Association recommends pursuant to SCR 3.510 that the application for reinstatement be granted. We concur with the recommendation of the board.
It is further ordered that in accordance with SCR 3.450, Noble is directed to pay all costs associated with these proceedings, said sum being $452.13, and for which execution may issue from this Court upon finality of this Opinion and Order.
All Concur.
ENTERED: November 22, 2006.
/s/ Joseph E. Lambert
*217Chief Justice